[CHAPMAN AND CUTLER LETTERHEAD] February 18, 2016 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Elkhorn ETF Trust Ladies and Gentlemen: On behalf of Elkhorn ETF Trust (the “Registrant”), we are transmitting for electronic filing under the Securities Act of 1933, as amended (the “1933 Act”), Post-Effective Amendment No. 21 and under the Investment Company Act of 1940, as amended, Amendment No. 23 to the Registrant’s registration statement on Form N-1A (the “Amendment”).The Amendment relates to Elkhorn Dorsey Wright Commodity Rotation Portfolio, a series of the Registrant.This Amendment is being filed pursuant to Rule 485(a) of the 1933 Act. If we may cooperate with you in any way in the processing of this registration statement, please telephone the undersigned at (312) 845-3273. Very truly yours, Chapman and Cutler llp By: /s/ Walter Draney Walter Draney Enclosures
